
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1818
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Morris K. Udall Scholarship
		  and Excellence in National Environmental and Native American Public Policy Act
		  of 1992 to honor the legacy of Stewart L. Udall, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Morris K. Udall Scholarship and
			 Excellence in National Environmental Policy Amendments Act of
			 2009.
		2.Short titleSection 1 of the Morris K. Udall Scholarship
			 and Excellence in National Environmental and Native American Public Policy Act
			 of 1992 (20 U.S.C. 5601 note; Public Law 102–259) is amended to read as
			 follows:
			
				1.Short titleThis Act may be cited as the Morris
				K. Udall and Stewart L. Udall Foundation
				Act.
				.
		3.FindingsSection 3 of the Morris K. Udall and Stewart
			 L. Udall Foundation Act (20 U.S.C. 5601) is amended—
			(1)in paragraph (3), by striking
			 and at the end;
			(2)in paragraph (4), by striking the period at
			 the end and inserting a semicolon; and
			(3)by adding at the end the following:
				
					(5)the Foundation—
						(A)since 1995, has operated exceptional
				scholarship, internship, and fellowship programs for areas of study related to
				the environment and Native American tribal policy and health care;
						(B)since 1999, has provided valuable
				environmental conflict resolution services and leadership through the United
				States Institute for Environmental Conflict Resolution; and
						(C)is committed to continue making a
				substantial contribution toward public policy in the future by—
							(i)playing a significant role in developing
				the next generation of environmental and Native American leaders; and
							(ii)working with current leaders to improve
				decisionmaking on—
								(I)challenging environmental, energy, and
				related economic problems; and
								(II)tribal governance and economic
				issues;
								(6)Stewart L. Udall, as a member of Congress,
				Secretary of the Interior, environmental lawyer, and author, has provided
				distinguished national leadership in environmental and Native American policy
				for more than 50 years;
					(7)as Secretary of the Interior from 1961 to
				1969, Stewart L. Udall oversaw the creation of 4 national parks, 6 national
				monuments, 8 national seashores and lakeshores, 9 recreation areas, 20 historic
				sites, and 56 wildlife refuges; and
					(8)it is fitting that the leadership and
				vision of Stewart L. Udall in the areas of environmental and Native American
				policy be jointly honored with that of Morris K. Udall through the foundation
				bearing the Udall
				name.
					.
			4.DefinitionsSection 4 of the Morris K. Udall and Stewart
			 L. Udall Foundation Act (20 U.S.C. 5602) is amended—
			(1)in paragraph (1), by striking Morris
			 K. Udall Scholarship and Excellence in National Environmental
			 Policy;
			(2)in paragraph (5), by striking
			 Scholarship and Excellence in National Environmental Policy and
			 inserting and Stewart L. Udall; and
			(3)in paragraph (9), by striking
			 Scholarship and Excellence in National Environmental Policy and
			 inserting and Stewart L. Udall.
			5.Establishment of foundationSection 5 of the Morris K. Udall and Stewart
			 L. Udall Foundation Act (20 U.S.C. 5603) is amended—
			(1)in the section heading, by striking
			 Scholarship and Excellence
			 in National Environmental Policy and inserting
			 and Stewart L.
			 Udall;
			(2)in subsection (a), by striking
			 Scholarship and Excellence in National Environmental Policy and
			 inserting and Stewart L. Udall; and
			(3)in subsection (f)(2), by striking
			 the rate specified for employees in level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code and inserting
			 a rate determined by the Board in accordance with section 5383 of title
			 5, United States Code.
			6.Authority of foundationSection 7 of the Morris K. Udall and Stewart
			 L. Udall Foundation Act (20 U.S.C. 5605) is amended—
			(1)in subsection (a)(5)—
				(A)in subparagraph (C), by striking
			 and at the end;
				(B)in subparagraph (D), by striking the period
			 at the end and inserting ; and; and
				(C)by adding at the end the following:
					
						(E)to conduct training, research, and other
				activities under section 6(7).
						;
				and
				(2)by striking subsection (b) and inserting
			 the following:
				
					(b)Udall
				scholarsRecipients of
				scholarships, fellowships, and internships under this Act shall be known as
				Udall Scholars, Udall Fellows, and Udall
				Interns,
				respectively.
					.
			7.Establishment of trust fundSection 8 of the Morris K. Udall and Stewart
			 L. Udall Foundation Act (20 U.S.C. 5606) is amended—
			(1)in the section heading, by striking
			 Scholarship and Excellence
			 in National Environmental Policy and inserting
			 and Stewart L.
			 Udall; and
			(2)in subsection (a), by striking
			 Scholarship and Excellence in National Environmental Policy and
			 inserting and Stewart L. Udall.
			8.Expenditures and audit of trust
			 fundSection 9(a) of the
			 Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5607(a)) is
			 amended by inserting before the period at the end the following: ,
			 including a reasonable amount for official reception and representation
			 expenses, as determined by the Board, not to exceed $5,000 for a fiscal
			 year.
		9.Use of institute by Federal agency or other
			 entitySection 11 of the
			 Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5607b) is
			 amended by adding at the end the following:
			
				(f)Agency management or controlUse of the Foundation or Institute to
				provide independent and impartial assessment, mediation, or other dispute or
				conflict resolution under this section shall not be considered to be the
				establishment or use of an advisory committee within the meaning of the
				Federal Advisory Committee Act (5
				U.S.C.
				App.).
				.
		10.Administrative provisionsSection 12(a) of the Morris K. Udall and
			 Stewart L. Udall Foundation Act (20 U.S.C. 5608(a)) is amended—
			(1)by striking paragraph (1) and inserting the
			 following:
				
					(1)(A)appoint such personnel as may be necessary
				to carry out the provisions of this Act, without regard to the provisions of
				title 5, United States Code, governing appointments in the competitive service;
				and
						(B)fix the compensation of the personnel
				appointed under subparagraph (A) at a rate not to exceed the maximum rate for
				employees in grade GS–15 of the General Schedule under section 5332 of title 5,
				United States Code, except that up to 4 employees (in addition to the Executive
				Director under section 5(f)(2)) may be paid at a rate determined by the Board
				in accordance with section 5383 of that
				title.
						;
			(2)in paragraph (6), by striking
			 and at the end;
			(3)by redesignating paragraph (7) as paragraph
			 (8); and
			(4)by inserting after paragraph (6) the
			 following:
				
					(7)to rent office space in the District of
				Columbia or its environs;
				and
					.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
